Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (U.S. Patent No. 10,620,924) in view of Adya et al. (U.S. Patent Pub. No. 2008/0228697)

claims 1 and 11, Stojanovic et al. teaches a method for defining a policy for controlling access to a system, the method being implemented by at least one processor, the method comprising: identifying, by the at least one processor, at least one respective information attribute (fig. 12 and col. 24, lines 60-64); defining, by the at least one processor, for at least one of the at least one respective information attribute, a respective predicate filter function (fig. 41, and col. 39, lines 21-30); determining, by the at least one processor, based on the defined at least one respective predicate filter function, at least one access rule that relates to a corresponding information attribute (col. 41, lines 19-33); defining, by the at least one processor, the policy with respect to each of the plurality of information classes based on each of the determined at least one access rule (col. 40, lines 20-29); and constructing, by the at least one processor, a first application programming interface (API) for a first system that relates to the information model based on the defined policy (col. 40, line 66 through col. 41, line 5).
Stojanovic et al. does not teach classes within an information model.
Adya et al. teaches classes within an information model (paragraph 0007 and 0166).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine using an information model with classes, as taught by Adya et al., with the method of Stojanovic et al.  It would have been obvious for such modifications because information modeling allow developers to design data transformations from mappings to translate e-commerce messages (see paragraph 0008 of Adya et al.).

claims 2 and 12, Stojanovic et al. teaches wherein the determining of the at least one access rule comprises combining at least two of the at least one respective predicate filter function into a single compound filter for the corresponding information attribute, and determining the at least one access rule based on the single compound filter (col. 42, lines 48-49).

Regarding claims 3 and 13, Stojanovic et al. as modified by Adya et al. teaches further comprising: augmenting the first API by updating at least one filter function based on the defined policy (see paragraph 0113 of Adya et al.).

Regarding claims 4 and 14, Stojanovic et al. teaches further comprising: intercepting a first API call against the first system that relates to the information model; constructing, based on the intercepted first API call, a second API call that includes the defined policy; and executing the second API call (col. 17, lines 54-63).

Regarding claims 5 and 15, Stojanovic et al. teaches wherein each of the least one respective information attribute includes data that has a respective data type selected from among a plurality of data types that includes a text string type, a numeric type, and a date type (col. 7, line 66 through col. 8, line 14).

Regarding claims 6 and 16, Stojanovic et al. teaches wherein the at least one access rule includes at least one from among a data access rule that relates to an ability of a first party to 

Regarding claims 7 and 17, Stojanovic et al. teaches wherein the constructing the first API comprises using a Representational State Transfer (REST) architecture that includes a mapping between each of a plurality of elements included in the first API and at least one corresponding class of the plurality of information classes included in the information model (col. 31, lines 37-46).

Regarding claims 8 and 18, Stojanovic et al. as modified by Adya et al. teaches further comprising modifying at least a second API for a second system that relates to the information model by applying the defined policy to the at least second API (see paragraph 0411 of Adya et al.).

Regarding claims 9 and 19, Stojanovic et al. teaches further comprising: receiving, from a user, an input that relates to the defined policy; adjusting the defined policy based on the received input; and modifying each of the first API and the at least second API based on the adjusted policy (col. 5, line 52 through col. 6, line 4).

Regarding claims 10 and 20, Stojanovic et al. as modified by Adya et al. teaches further comprising expressing the information model as a Unified Modeling Language (UML) diagram that is displayable on a display (see paragraph 0007 of Adya et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433